Exhibit 10.1

ASSIGNMENT

This Assignment (this “Assignment”) is effective as of 6:20 a.m., Eastern
Daylight Time, on April 1, 2013 (the “Effective Time”), by and between ANADARKO
E&P ONSHORE LLC, a Delaware limited liability company (“Assignor”), and ANADARKO
USH2 LLC, a Delaware limited liability company (“Assignee”).

RECITALS

 

 

A.

Assignor is a party to the AEP Indemnification Agreement (“Indemnification
Agreement”) dated March 1, 2013, between Assignor and Western Gas Holdings, LLC.

 

 

B.

Assignor and Assignee are both indirect wholly owned subsidiaries of Anadarko
Petroleum Corporation (“Anadarko”).

 

 

C.

In connection with the internal restructuring of certain subsidiaries of
Anadarko, Assignor wishes to assign, and Assignee wishes to accept, Assignor’s
rights and obligations under the Indemnification Agreement.

NOW THEREFORE, in consideration of the terms and obligations set forth below,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as of the Effective Time as
follows:

 

 

1.

Assignment. Assignor assigns, transfers, and conveys to Assignee all of its
rights, duties and obligations under the Indemnification Agreement (the
“Assigned Rights and Obligations”).

 

 

2.

Assumption. Assignee assumes all of the Assigned Rights and Obligations, and
agrees to be bound by the same terms and conditions in the Indemnification
Agreement that apply to Assignor with respect to the Assigned Rights and
Obligations.

 

 

3.

Miscellaneous. This Assignment shall be effective as of the Effective Time and
shall be binding upon and inure to the benefit of the parties hereto and their
successors in interest and assigns. This Assignment may not be amended,
supplemented, altered, or modified except by an instrument in writing signed by
each of the parties hereto. This Assignment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument. A digital or
facsimile counterpart of this Assignment shall be sufficient to bind a party
hereto to the same extent as an original. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to the principles of conflicts of law (whether of the State of New York
or otherwise) that would result in the application of the laws of any other
jurisdiction.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment to be
effective as of the Effective Time.

 

ASSIGNOR:

ANADARKO E&P ONSHORE LLC

By:

 

        /s/ Robert K. Reeves

  Robert K. Reeves   Senior Vice President

ASSIGNEE:

ANADARKO USH2 LLC

By:

 

        /s/ Robert G. Gwin

  Robert G. Gwin   President

 

ACKNOWLEDGMENT:

WESTERN GAS HOLDINGS, LLC

By:

 

        /s/ Donald R. Sinclair

  Donald R. Sinclair   President and Chief Executive Officer

SIGNATURE PAGE TO ASSIGNMENT